 

 

FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER

 

            This FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER is
dated as of June 29, 2012  (this “Amendment”) by and among AMSURG CORP., a
Tennessee corporation (the “Borrower”), each of the “Lenders” party to the
Credit Agreement defined below (the “Lenders”) and SUNTRUST BANK, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”). 

 

WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
parties to that certain Revolving Credit Agreement dated as of May 28, 2010, as
amended from time to time prior to the date hereof, among the Borrower, the
Lenders party thereto and the Administrative Agent (as so amended, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the respective definitions given them in the Credit Agreement); 

 

WHEREAS, the Borrower failed to comply with the requirements of Section 5.10 of
the Credit Agreement following the creation of (i) AmSurg UK Limited, a Wholly
Owned Subsidiary of the Borrower and (ii) AmSurg UK (London) Limited, a Wholly
Owned Subsidiary of AmSurg UK Limited, resulting in an Event of Default under
Section 8.1 of the Credit Agreement (the “Specified Default”);  

 

WHEREAS, the Borrower has requested (i) an increase in the Aggregate Revolving
Commitments in the amount of $25,000,000, (ii) that the Administrative Agent and
the Lenders waive the Specified Default and (iii) certain other amendments to
the Credit Agreement, each on the terms and conditions more particularly set
forth below; and

 

WHEREAS, the Administrative Agent and the Lenders are willing to waive the
Specified Default, increase the Aggregate Revolving Commitments and amend
certain provisions of the Credit Agreement, but only on the terms and conditions
contained in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments and Waiver.   

 

(a)        Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

 

“Foreign Pledge Agreement” shall mean any pledge, hypothecation, charge or
similar agreement, in form and substance satisfactory to Administrative Agent,
whereby the Borrower and each of its presently existing and hereafter acquired
Wholly Owned Subsidiaries that are Domestic Subsidiaries pledge and grant to

 

1

 

--------------------------------------------------------------------------------

 

 

 the Collateral Agent a first priority perfected Lien in the Borrower's and each
such Wholly Owned Subsidiary's presently existing and hereafter acquired right
title, and interest in and to any Foreign Subsidiary.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is organized under the laws of a jurisdiction other than the United States
of America, any State thereof or the District of Columbia.

 

“Fourth Amendment” means that certain Fourth Amendment to Revolving Credit
Agreement and Waiver dated as of June 29, 2012 by and among the Borrower, the
Lenders party thereto and the Administrative Agent.

 

“Fourth Amendment Effective Date” means June 29, 2012.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

(b)        Section 1.1 of the Credit Agreement is hereby amended by deleting the
defined term “Acquisition Approval Letter” in its entirety. 

 

(c)        Section 1.1 of the Credit Agreement is hereby further amended by
deleting the defined terms “Acquisition Information Package”, “Aggregate
Revolving Commitments”, “Applicable Margin”, “Debt Basket Amount”, “EBITDA”,
“Maturity Date” and “Swing Line Commitment” in their entirety and substituting
in lieu thereof the following:

 

“Acquisition Information Package” shall mean information delivered by Borrower
to Administrative Agent and Lenders pursuant to Section 7.13 in the form of
Exhibit F.

 

“Aggregate Revolving Commitments” shall mean the sum of the Revolving
Commitments of all Lenders at any time outstanding.  As of the Fourth Amendment
Effective Date, the Aggregate Revolving Commitments equal $475,000,000.

 

“Applicable Margin” means, as of any date, with respect to the Letter of Credit
Fee, the Commitment Fee and all Revolving Loans outstanding on such date, a
percentage per annum determined by reference to the applicable Leverage Ratio in
effect on such date in accordance with the table set forth immediately below,
provided, that a change in the Applicable Margin resulting from a change in the

 

2

 

--------------------------------------------------------------------------------

 

 

Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or Section
5.1(b) and the Compliance Certificate required by Section 5.1(c); provided
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level IV as set forth immediately below until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Margin shall be determined as provided above. 
Notwithstanding the foregoing, the Applicable Margin in effect for the period
from the Fourth Amendment Effective Date until the date a change in the
Applicable Margin becomes effective as provided above following delivery of
financial statements and the Compliance Certificate after the Fourth Amendment
Effective Date shall be at Pricing Level III as set forth below.

 

 

Pricing Level

 

Leverage Ratio

 

 

Applicable Margin for Eurodollar Loans

 

 

Applicable Margin for Base Rate Loans

 

Commitment Fees

 

Letter of Credit Fees

 

I

Less than 1.50:1.00

 

1.50%

 

0.50%

 

0.20%

 

1.50%

 

II

Less than 2.25:1.00 but greater than or equal to 1.50:1.00

 

 

 

1.75%

 

 

0.75%

 

 

0.25%

 

 

1.75%

 

III

Less than 3.00:1.00 but greater than or equal to 2.25:1.00

 

 

 

2.00%

 

 

1.00%

 

 

0.30%

 

 

2.00%

 

IV

Greater than or equal to 3.00:1.00

 

 

2.25%

 

1.25%

 

0.40%

 

2.25%

 

“Debt Basket Amount” means Indebtedness of the Borrower or its Subsidiaries not
to exceed an aggregate principal amount of $50,000,000, which total permitted
amount shall be increased each calendar year during the term of this Agreement
by $5,000,000, and for clarity, the total Debt Basket Amount shall not exceed:
(i) for the period from the Fourth Amendment Effective Date through June 30,
2013, $50,000,000; (ii) for the period from July 1, 2013 through June 30, 2014,
$55,000,000; and (iii) for the period from July 1, 2014 through June 30, 2015,
$60,000,000; (iv) for the period from July 1, 2015 through June 30, 2016,
$65,000,000 and (v) for the period from July 1, 2016 through the Maturity Date,
$70,000,000.

 

3

 

--------------------------------------------------------------------------------

 

 

“EBITDA” means, for the Borrower and its Subsidiaries on a consolidated basis
for any period, an amount equal to the sum of Consolidated Net Income for such
period plus, without duplication, and to the extent deducted in computing
Consolidated Net Income for such period, the sum of (a) income taxes, (b)
Consolidated Interest Expense, (c) depreciation and amortization expense, in
each case determined on a consolidated basis in accordance with GAAP; (d) to the
extent applicable, stock option compensation costs applicable under (and
calculated in accordance with) FASB ASC 718; (e) all non-cash charges for such
period taken for the impairment of goodwill in accordance with FASB ASC 350, but
excluding any non-cash charge that will result in a cash charge in a future
period; and (f) all documented fees and expenses actually paid in connection
with the First Amendment and the NSC Acquisition in an aggregate amount not to
exceed $10,000,000; provided, however, that, (i) to the extent included in
Consolidated Net Income, there shall be excluded in determining EBITDA for any
period any gain or loss resulting from changes or adjustments in the fair value
of earn-outs or other contingent consideration in accordance with FASB ASC
805-30-35; (ii) with respect to any Person that became a Subsidiary of, or was
merged with or consolidated into, the Borrower or any Wholly Owned Subsidiary
during such period, “EBITDA” shall also include the EBITDA of such Person during
such period and prior to the date of such acquisition, merger or consolidation;
and (iii) with respect to any Person that ceased to be a Subsidiary, or was the
subject of a Disposition during any measurement period, “EBITDA” shall not
include the EBITDA of such Person for such measurement period, such calculations
under this proviso to be detailed with supporting documentation and measured to
the Administrative Agent’s reasonable satisfaction.

 

“Maturity Date” shall mean the earliest of (i) June 28, 2017 (ii) the date on
which the Revolving Commitments are terminated pursuant to Section 2.8, or (iii)
the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable. 

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $20,000,000.

 

(d)       Section 2.23 of the Credit Agreement is hereby amended by deleting
subsection (a) in its entirety and substituting in lieu thereof the following:

 

“(a)      From and after the Fourth Amendment Effective Date, the Borrower may,
upon at least 10 days’ written notice to the Administrative Agent (who shall
promptly provide a copy of such notice to each Lender), from time to time
propose to increase the Aggregate Revolving Commitments by an aggregate amount
not to exceed $150,000,000 (the amount of any such increase, the “Additional
Commitment Amount”); provided,  however, that each Additional Commitment Amount
shall be in a principal amount of not less than $10,000,000 or a larger multiple
of $5,000,000.  Each Lender shall have the

 

4

 

--------------------------------------------------------------------------------

 

 

right for a period of 10 days following receipt of such notice, to elect by
written notice to the Borrower and the Administrative Agent to increase its
Revolving Commitment by a principal amount equal to its Pro Rata Share of the
Additional Commitment Amount.  Any Lender who does not respond within such 10
day period shall be deemed to have elected not to increase its Revolving
Commitment.  No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents, and any decision by a Lender to increase its
Revolving Commitment shall be made in its sole discretion independently from any
other Lender.”

 

(e)        Section 5.10 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and substituting in lieu thereof the following:

 


“SECTION 5.10.  ADDITIONAL SUBSIDIARIES. 

 

(a)        (i) If any additional Wholly Owned Subsidiary that is a Domestic
Subsidiary is acquired or formed by Borrower, the Borrower shall within fifteen
(15) Business Days after such Wholly Owned Subsidiary is acquired or formed: (i)
if such Wholly Owned Subsidiary is a corporation, execute a stock pledge
agreement in substantially the same form as the Stock Pledge Agreement (or enter
into an amendment or joinder to the Stock Pledge Agreement) pledging to the
Collateral Agent all of the stock or other evidence of ownership interest it
presently holds and acquires in such Wholly Owned Subsidiary, and the Borrower
shall deliver along with such Stock Pledge Agreement, joinder or amendment the
securities described therein, and a stock power, all of which shall be in form
and substance satisfactory to Collateral Agent, (ii) if such Wholly Owned
Subsidiary is not a corporation, execute such security agreements as are
reasonably satisfactory to the Collateral Agent pledging to the Collateral Agent
all of the ownership interest the Borrower holds and acquires in such Wholly
Owned Subsidiary, including, without limitation, all presently existing and
hereafter arising right, title, and interest in and to distributions, payments,
general intangibles, accounts, and other tangible and intangible property and
(iii) cause such Wholly Owned Subsidiary to execute a Subsidiary Guarantee
Agreement and an Indemnity and Contribution Agreement (or appropriate amendments
or joinders to the existing Subsidiary Guarantee Agreement and Indemnity and
Contribution Agreement), all of which shall be in form and substance
satisfactory to Collateral Agent. The Collateral Agent is hereby authorized to
file such UCC financing statements necessary to perfect the security interests
described herein, all without the necessity of Borrower’s execution thereof.

 

(ii) If any Domestic Subsidiary (other than a Wholly Owned Subsidiary) is
acquired or formed by a Wholly Owned Subsidiary that is a Domestic Subsidiary or
the Borrower, the applicable Wholly Owned Subsidiary or Borrower, as applicable,
within fifteen (15) Business Days after such Subsidiary is acquired or formed,
shall, subject to the Release Provision, execute a Pledge Agreement, pledging
its interest in such Subsidiary, and in the event such Subsidiary is not a
corporation, execute such security agreements as are reasonably satisfactory to
the Collateral Agent pledging to the

 

5

 

--------------------------------------------------------------------------------

 

 

Collateral Agent the ownership interest that the Borrower or such applicable
Wholly Owned Subsidiary holds and acquires in such Subsidiary, all of which
shall be in form and substance satisfactory to Collateral Agent. The Collateral
Agent is hereby authorized to file such UCC financing statements necessary to
perfect the security interest described herein, all without the necessity of
Borrower’s or such Wholly Owned Subsidiary’s execution thereof.

 

(b)        If (i) any Foreign Subsidiary is acquired or formed by the Borrower
or a Wholly Owned Subsidiary that is a Domestic Subsidiary and (ii) at the time
of acquisition or formation of such Foreign Subsidiary or at any time
thereafter, the aggregate amount of Investments made by the Borrower or its
Subsidiaries in Foreign Subsidiaries exceeds $1,000,000 (the date on which the
aggregate of such Investments exceeds $1,000,000, the “Trigger Date”), the
Borrower shall, or shall cause such Wholly Owned Subsidiary, within thirty (30)
days after the Trigger Date (or such longer period (not to exceed 90 days after
the Trigger Date) as the Administrative Agent may agree) to execute a Foreign
Pledge Agreement pledging to the Collateral Agent sixty-five percent (65%) of
the total voting Capital Stock of such Foreign Subsidiary and one hundred
percent (100%) of the non-voting Capital Stock of such Foreign Subsidiary owned
by the Borrower or such Wholly Owned Subsidiary as security for the Obligations,
and deliver the original stock or other equity certificates evidencing such
pledged Capital Stock, together with appropriate stock powers or other
endorsements executed in blank, and provide to the Collateral Agent, all of
which shall be in form and substance satisfactory to Collateral Agent.  The
Collateral Agent is hereby authorized to file such UCC financing statements, if
applicable, to the extent necessary to perfect the Liens described herein.

 

(c)        In connection with the acquisition or formation of any Wholly Owned
Subsidiary or other Subsidiary referenced in clauses (a) and (b) above, the
Borrower shall also cause the Collateral Agent to receive simultaneously with
the documentation referenced above the resolution of the respective Person
executing such documentation and an opinion letter issued by Borrower’s legal
counsel regarding such matters as may be reasonably required by the Collateral
Agent.

 

(d)       In connection with the acquisition or formation of any Subsidiary
referenced in clauses (a) and/or (b) immediately above, the Borrower shall cause
the acquisition and formation of such Subsidiaries to be in compliance with all
applicable Health Care Laws.

 

(e)        Notwithstanding the requirements set forth in clause (a) of this
Section 5.10, neither the Borrower nor any Subsidiary shall be required to
pledge or cause to be pledged to the Collateral Agent any Equity Interests
acquired by the Borrower or its Subsidiaries after the Closing Date if the
issuer of such Equity Interests does not, directly or indirectly, own, operate
or manage a surgery center; provided, that, in no event shall the aggregate fair
market value of all Equity Interests owned by the Borrower or its Subsidiaries
in which the Collateral Agent does not have a perfected Lien exceed ten percent
(10%) of the Borrower’s consolidated total assets, determined by reference to
the

 

6

 

--------------------------------------------------------------------------------

 

 

consolidated financial statements of the Borrower and its Subsidiaries most
recently delivered pursuant to Section 5.1(a). 

 

(f)        Section 7.1 of the Credit Agreement is hereby amended by deleting
clause (f) of such Section in its entirety and substituting in lieu thereof the
following new clause (f):

 

“(f)      Private Placement Indebtedness, including refundings, refinancings and
replacements thereof, and amendments or modifications to the Private Placement
Documents; provided, however, that the aggregate principal amount of such
Private Placement Indebtedness shall not at any time exceed $125,000,000 and all
Guarantees thereof by Subsidiaries of the Borrower that have also guaranteed the
Obligations; provided, further, that, Private Placement Indebtedness resulting
from any such refunding, refinancing, replacement, amendment and/or
modification, or any permitted increase in the principal amount thereof, shall
have (i) a final maturity date equal to or later than the date that is six (6)
months after the Maturity Date and (ii) a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of the Private
Placement Indebtedness determined on and as of the Fourth Amendment Effective
Date; and”

 

(g)        Section 7.4 of the Credit Agreement is hereby amended by adding the
following at the end of such Section:

 

“Notwithstanding anything to the contrary in this Section 7.4 or otherwise, the
Borrower will not, and will not permit any of its Domestic Subsidiaries to, make
any Investment in any Foreign Subsidiary if such Investment, when taken together
with all other Investments of the Borrower or its Domestic Subsidiaries in
Foreign Subsidiaries, would exceed $15,000,000. 

 

In determining the aggregate amount of Investments at any particular time: (a)
the amount of any Investment represented by a Guarantee shall be taken at not
less than the principal amount of the obligations guaranteed and still
outstanding or, if not so stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith; (b) there shall
be included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (c) there
shall be deducted in respect of each such Investment any amount received as a
return of capital (but only by repurchase, redemption, retirement, repayment,
liquidating dividend or liquidating distribution); and (d) there shall not be
deducted in respect of any Investment any amounts received as earnings on such
Investment, whether as dividends, interest or otherwise, except that accrued
interest included as provided in the foregoing clause (b) may be deducted when
paid.  Further, the amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, forgiveness or conversion to equity of
Indebtedness, or write‑ups, write‑downs or write‑offs with respect to such
Investment (but subject to any applicable adjustment as provided in the
preceding sentence).”

 

7

 

--------------------------------------------------------------------------------

 

 

(h)        Section 7.13 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and substituting in lieu thereof the following:

 


“SECTION 7.13.  ACQUISITIONS.

 


THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, MAKE ANY
ACQUISITION UNLESS SUCH ACQUISITION SATISFIES ALL OF THE FOLLOWING CONDITIONS:

 

(I)                 (X) AT THE TIME OF SUCH ACQUISITION AND IMMEDIATELY AFTER
GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AND (Y) IMMEDIATELY AFTER GIVING EFFECT TO SUCH ACQUISITION, THE
BORROWER IS IN COMPLIANCE ON A PRO FORMA BASIS WITH THE FINANCIAL COVENANTS SET
FORTH IN ARTICLE VI RECOMPUTED AS OF THE LAST DAY OF THE MOST RECENTLY ENDED
FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE (AND THE BORROWER
SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED TO THE ADMINISTRATIVE AGENT
AND THE LENDERS, AT THE TIME OF CONSUMMATION OF SUCH ACQUISITION, THAT THE
FOREGOING CLAUSES (X) AND (Y) ARE TRUE AND CORRECT);

 

(II)               AT LEAST FIVE (5) BUSINESS DAYS BEFORE ANY ACQUISITION FOR A
TOTAL CONSIDERATION (INCLUDING CASH, STOCK, PERSONAL PROPERTY, DEBT ASSUMED,
CONTINGENT CONSIDERATION AND OTHER PROPERTY) EQUAL TO OR IN EXCESS OF
$30,000,000, THE BORROWER DELIVERS TO ADMINISTRATIVE AGENT AND LENDERS THE
ACQUISITION INFORMATION PACKAGE; AND

 

(III)             THE BORROWER SHALL DELIVER TO ADMINISTRATIVE AGENT THE
DOCUMENTATION AND AGREEMENTS REQUIRED BY SECTION 5.10 HEREIN WITHIN THE TIME
PERIOD REQUIRED UNDER SECTION 5.10.” 

 

(i)         The Credit Agreement is hereby amended by deleting Exhibit E
attached thereto in its entirety.

 

(j)         The Credit Agreement is hereby amended by deleting Exhibit F
attached thereto in its entirety and substituting in lieu thereof Exhibit A
attached hereto.

 

(k)        The Credit Agreement is hereby amended by deleting Schedule 1.1(b)
attached thereto in its entirety and substituting in lieu thereof Exhibit B
attached hereto.

 

(k)        Subject to the terms and conditions set forth herein, and in reliance
upon the representations and warranties of the Borrower made herein, the
Administrative Agent and the Lenders hereby waive the Specified Default.  The
foregoing waiver is a one-time waiver and is limited to the extent specifically
set forth above and no other terms, covenants or provisions of the Credit
Agreement or any other Loan Document are intended to be affected hereby, all of
which remain in full force and effect.  The Borrower acknowledges and agrees
that the foregoing waiver shall not waive (or be deemed to be or constitute a
waiver of) any other covenant, term or provision in the Credit Agreement or
hinder, restrict or otherwise modify the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent following the occurrence of any

 

8

 

--------------------------------------------------------------------------------

 

 

other present or future Default or Event of Default (whether or not related to
the Specified Default) under the Credit Agreement or any other Loan Document.

 

Section 2.  Release of Guarantor.  Subject to the terms and conditions set forth
herein, and in reliance upon the representations and warranties of the Borrower
made herein, the Administrative Agent and the Lenders hereby release AmSurg New
Port Richey Anesthesia, LLC from any and all liabilities and other obligations
under the Subsidiary Guarantee Agreement.

 

Section 3.  Conditions Precedent.  The effectiveness of this Amendment is
subject to the truth and accuracy of the representations set forth in Section 4
below and receipt by the Administrative Agent of each of the following, each of
which shall be in form and substance satisfactory to Administrative Agent:

 

(i)         This Amendment duly executed by the Borrower, each of the Lenders
and the Administrative Agent;

 

(ii)        A Reaffirmation of Obligations Under Loan Documents (the
“Reaffirmation”) duly executed by the Borrower and each other Loan Party, in the
form of Exhibit C attached hereto;

 

(iii)       A duly executed Note payable to any Lender requesting delivery of a
Note in the face amount of its Revolving Commitment after giving effect to this
Amendment;

 

(iv)       A certificate, dated as of the Fourth Amendment Effective Date,
signed by the Secretary and a Responsible Officer of each Loan Party (together
with certifications as to incumbency and signatures of such officers) with
appropriate insertions and deletions, certifying that: (A) attached thereto are
copies of resolutions adopted by of the board of directors (or equivalent
thereof) of (x) the Borrower, approving the execution, delivery and performance
of this Amendment and the other documents to be executed in connection herewith
and authorizing the incurrence of the additional Obligations contemplated hereby
and such additional Obligations are entitled to benefits of the Security
Documents and other Loan Documents and (y) each other Loan Party, stating that
such additional Obligations are entitled to benefits of the Security Documents
and other Loan Documents; (B) no consents, approvals, authorizations,
registrations, filings or orders are required to be made or obtained under any
Requirement of Law or Material Contract of any Loan Party in connection with the
execution, delivery, performance, validity and enforceability of this Amendment
or any of the transactions contemplated hereby, except those which have been
made or obtained and are in full force and effect (with all applicable waiting
periods, if any, having expired); and (C) except for the Specified Default, no
Default or Event of Default exists immediately before giving effect to
amendments provided for herein and no Default or Event of Default will result
immediately after giving effect to amendments and waiver provided for herein;

 

(v)        A favorable opinion of Bass Berry & Sims PLC, counsel to the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders and covering

 

9

 

--------------------------------------------------------------------------------

 

 

such matters relating to the Loan Parties, this Amendment and the transactions
contemplated hereby, in form and substance satisfactory to the Administrative
Agent and its counsel;

 

(vi)       A duly executed copy of an amendment to the Intercreditor Agreement
in form and substance satisfactory to the Administrative Agent and its counsel;

 

(vii)      A duly executed copy of an amendment to the Note Purchase Agreement
in form and substance satisfactory to the Administrative Agent and its counsel;

 

(viii)     The payment of all fees and expenses contemplated by (i) that certain
engagement letter dated June 7, 2012 among SunTrust Robinson Humphrey, Inc.,
SunTrust Bank and the Borrower and (ii) Section 5 hereof; and

 

(ix)       Such other documents, instruments, agreements, certifications and
opinions as the Administrative Agent, on behalf of the Lenders, may reasonably
request.

 

Section 4.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)  Authorization.  Each of the Borrower and the other Loan Parties have the
right and power, and have taken all necessary action to authorize them, to
execute and deliver this Amendment and the Reaffirmation and to perform their
respective obligations hereunder and under the Credit Agreement, as amended by
this Amendment, and the other Loan Documents to which they are a party in
accordance with their respective terms.  This Amendment has been duly executed
and delivered by a duly authorized officer of the Borrower and the Loan Parties
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms.

 

(b) Compliance with Laws.  The execution and delivery by the Borrower and the
other Loan Parties of this Amendment and the Reaffirmation and the performance
by the Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any consent
or approval of, registration or filing with, or any action by, any Governmental
Authority or any other Person or violate any Requirements of Law applicable to
the Loan Parties or any judgment, order or ruling of any Governmental Authority;
(ii) violate or result in a default under any Material Contract binding on the
Loan Parties or any of their assets or give rise to a right thereunder to
require any payment to be made by the Loan Parties; or (iii) result in the
creation or imposition of any Lien on any asset of the Loan Parties.

 

(c) Reaffirmation.  As of the date of this Amendment and immediately after
giving effect to this Amendment, all representations and warranties of each Loan
Party set forth in the Loan Documents is true and correct in all material
respects (except to the extent that any

 

10

 

--------------------------------------------------------------------------------

 

 

such representation or warranty expressly relates to a specified earlier date,
in which case such representation or warranty shall be true and correct as of
such earlier date).

 

(d)  No Default.  As of the date hereof (except for the Specified Default) and
immediately after giving effect to this Amendment, no Default or Event of
Default shall exist.

 

(e)  No Impairment of Liens.  The execution, delivery, performance and
effectiveness of this Amendment will not: (a) impair the validity, effectiveness
or priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all of the
applicable Obligations, whether heretofore or hereafter incurred, and (b)
require that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

 

(f)  No Material Adverse Effect.  Since the date of the most recent financial
statements of the Borrower described in Section 5.1(a) of the Credit Agreement,
there has been no change which has had or could reasonably be expected to have a
Material Adverse Effect.

 

(g)  Loan Parties.  Schedule 1 attached hereto sets forth a true, correct and
complete list of all of the Loan Parties as of the date hereof and the tax
identification number of each Loan Party.

 

(h)  Foreign Subsidiaries.  As of the date hereof, (i) there are no Foreign
Subsidiaries other AmSurg UK Limited and AmSurg UK (London) Limited and (ii) the
aggregate Investments made in AmSurg UK Limited and AmSurg UK (London) Limited
do not exceed $1,000,000. 

 

Section 5.  Payment of Fees and Expenses.  The Borrower agrees to pay or
reimburse the Administrative Agent for its reasonable out-of-pocket fees, costs
and expenses incurred in connection with the preparation, negotiation, execution
and delivery of this Amendment and the other documents and agreements executed
and delivered in connection herewith.

 

Section 6.   Release.  In consideration of the amendments and waiver contained
herein, the Borrower hereby waives and releases each of the Lenders, the
Administrative Agent and the Issuing Bank from any and all claims and defenses,
known or unknown as of the date hereof, with respect to the Credit Agreement and
the other Loan Documents and the transactions contemplated thereby.

 

Section 7.  Effect; Ratification.   

 

(a)        Except as expressly herein amended, the terms and conditions of the
Credit Agreement and the other Loan Documents remain unchanged and continue to
be in full force and effect.  The amendments and waiver contained herein shall
be deemed to have prospective application only, unless otherwise specifically
stated herein.  The Credit Agreement is hereby ratified and confirmed in all
respects.  Each reference to the Credit Agreement in any of the Loan

 

11

 

--------------------------------------------------------------------------------

 

 

Documents (including the Credit Agreement) shall be deemed to be a reference to
the Credit Agreement, as amended by this Amendment. 

 

(b)        Nothing contained  herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties.  The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents. 

 

(c)        Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of the Obligations or
to modify, affect or impair the perfection, priority or continuation of the
security interests in, security titles to or other Liens on any collateral
(including the Collateral) securing the Obligations.

 

(d)       This Amendment constitutes the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

 

(e)        This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
by email in Adobe “.pdf” format shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 8.  Further Assurances.  The Borrower agrees to, and to cause any Loan
Party to, take all further actions and execute such other documents and
instruments as the Administrative Agent may from time to time reasonably request
to carry out the transactions contemplated by this Amendment, the Loan Documents
and all other agreements executed and delivered in connection herewith. 

 

Section 9.  Effect of Increase of Aggregate Revolving Commitments.  The
Administrative Agent and the Lenders agree that the Revolving Commitment of each
of the Lenders immediately prior to the effectiveness of this Amendment shall be
reallocated among the Lenders such that, immediately after the effectiveness of
this Amendment in accordance with its terms, the Revolving Commitment of each
Lender shall be as set forth on Exhibit B attached hereto.  In order to effect
such reallocations, assignments shall be deemed to be made among the Lenders in
such amounts as may be necessary, and with the same force and effect as if such
assignments were evidenced by the applicable Assignments and Acceptances (but
without the payment of any related assignment fee), and no other documents or
instruments shall be required to be executed in connection with such assignments
(all of which such requirements are hereby waived).  Further, to effect the
foregoing, each Lender agrees to make cash settlements in respect of any
outstanding Revolving Loans, either directly or through the Administrative
Agent, as the Administrative Agent may direct or approve, such that after giving
effect to this Amendment, each Lender holds Revolving Loans equal to its Pro
Rata Share (based on the Revolving Commitment of each Lender as set forth on
Exhibit B attached hereto).

 

12

 

--------------------------------------------------------------------------------

 

 

Section 10.   Miscellaneous.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of TENNESSEE without regard
to conflict of laws principles thereof.  This Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
permitted successors and assigns. 

 

Section 11.  Severability.  In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. 

 

 

[Signature Pages Follow]

 

13

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Revolving Credit Agreement and Waiver to be duly executed by their respective
authorized officers as of the day and year first above written.

 

BORROWER: 

 

AMSURG CORP

 

By:

/s/ Claire M. Gulmi

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

SUNTRUST BANK

 

As Administrative Agent, as Issuing Bank, and as a Lender

 

By:

/s/ Dana Dhaliwal

 

Title:

Director

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver



 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

REGIONS BANK

 

By:

/s/ Vince Abler

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

BANK OF AMERICA, N.A.

 

By:

/s/ H. Hope Walker

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

JPMORGAN CHASE BANK, N.A.

 

By:

/s/ Dana Smith

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

US BANK NATIONAL ASSOCIATION

 

By:

/s/ Clifford S. Chaitman

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

BRANCH BANKING AND TRUST COMPANY

 

By:

/s/ R. Andrew Beam

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

FIFTH THIRD BANK, N.A..

 

By:

/s/ John Stringfield

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

KEYBANK NATIONAL ASSOCIATION.

 

By:

/s/ Sukanya V. Raj

 

Title:

Vice President and Portfolio Manager

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

UNION BANK, N.A.

 

By:

/s/ Sarah Willett

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

WELLS FARGO BANK, N.A.

 

By:

/s/ Michael C. Bash

 

Title:

Officer

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

LENDER: 

 

CITIBANK, N.A.

 

By:

/s/ Zafar Khan

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

 

LENDER: 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

 

By:

/s/ Cathy Wind

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

 

LENDER: 

 

COMPASS BANK

 

By:

/s/ Kara Van Duzee

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

 

LENDER: 

 

SYNOVUS BANK

 

By:

/s/ Anne Lovette

 

Title:

Senior Relationship Manager

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

 

LENDER: 

 

CADENCE BANK, N.A.

 

By:

/s/ William Crawford

 

Title:

EVP

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

 

LENDER: 

 

GOLDMAN SACHS BANK USA

 

By:

/s/ Mark Walton

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

 

 

 

LENDER: 

 

AVENUE BANK

 

By:

/s/ Carol S. Situs

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

Signature page to Fourth Amendment to Revolving Credit Agreement and Waiver

 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Loan Parties

 

Loan Party

Tax Identification Number

AmSurg Corp.

62-1493316

AmSurg Holdings, Inc.

62-1595888

AmSurg EC Topeka, Inc.

62-1512093

AmSurg EC St. Thomas, Inc.

62-1511996

AmSurg EC Beaumont, Inc.

62-1524208

AmSurg KEC, Inc.

62-1510489

AmSurg EC Santa Fe, Inc.

62-1523398

AmSurg EC Washington, Inc.

62-1506354

AmSurg Torrance, Inc.

62-1545685

AmSurg Abilene, Inc.

62-1555413

AmSurg Suncoast, Inc.

62-1555677

AmSurg Lorain, Inc.

62-1595307

AmSurg La Jolla, Inc.

62-1625304

AmSurg Hillmont, Inc.

62-1632685

AmSurg Palmetto, Inc.

62-1647404

AmSurg Northwest Florida, Inc.

62-1519549

AmSurg Ocala, Inc.

62-1650493

AmSurg Maryville, Inc.

62-1586143

AmSurg Miami, Inc.

62-1598504

AmSurg Burbank, Inc.

62-1619548

AmSurg Melbourne, Inc.

62-1625312

 

 

--------------------------------------------------------------------------------

 

 

 

AmSurg El Paso, Inc.

62-1711537

AmSurg Crystal River, Inc.

62-1666189

AmSurg Abilene Eye, Inc.

62-1692556

AmSurg Inglewood, Inc.

62-1814134

AmSurg Glendale, Inc.

62-1807967

AmSurg San Antonio TX, Inc.

20-0075736

AmSurg San Luis Obispo CA, Inc.

20-1965555

AmSurg Temecula CA, Inc.

20-0095263

AmSurg Escondido CA, Inc.

20-1626979

AmSurg Scranton PA, Inc.

20-2853308

AmSurg Arcadia CA Inc.

20-4483684

AmSurg Main Line PA, Inc.

20-5408469

AmSurg Oakland CA, Inc.

20-5645841

AmSurg Lancaster PA, Inc.

20-5988960

AmSurg Pottsville PA, Inc.

26-0303835

AmSurg Glendora CA, Inc.

20-5732564

AmSurg Kissimmee FL, Inc.

62-1567628

AmSurg Altamonte Springs FL., Inc.

26-0289067

AmSurg New Port Richey FL, Inc.

62-1612176

AmSurg Naples, Inc.

62-1659906

AmSurg EC Centennial, Inc.

62-1511980

Illinois NSC, Inc.

20-2393903

NSC Healthcare, Inc. 

84-1209756

 

 

--------------------------------------------------------------------------------

 

 

 

AmSurg Anesthesia Management Services, LLC

27-1174941

NSC RBO West, LLC

26-3816052

NSC RBO East, LLC

27-3205481

Long Beach NSC, LLC

20-1048768

Torrance NSC, LLC

20-1048801

DAVIS NSC, LLC

20-5451784

FULLERTON NSC, LLC

20-3435683

San Antonio NSC, LLC

20-0322582

Austin NSC, LLC

20-4942934

Twin Falls NSC, LLC

20-8086602

Ardmore NSC, LLC

26-1651465

KENWOOD NSC, LLC

26-3055899

Towson NSC, LLC

20-0314129

NSC West Palm, LLC

76-0740666

Tampa Bay NSC, LLC

20-3447384

CORAL SPRINGS NSC, LLC

26-1649639

WESTON NSC, LLC

26-3435641

Wilton NSC, LLC 

26-1653853

Austin NSC, L.P.

20-4943017

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXHIBIT F

 

[form of]
ACQUISITION INFORMATION PACKAGE

Pursuant to Section 7.13 of the Credit Agreement, AmSurg Corp. (the “Borrower”)
shall deliver to SunTrust Bank, as Administrative Agent (with enough copies for
each of the Lenders) the following information in connection with any
Acquisition:

(1)        the total consideration given in connection with any Acquisition in
the following format:

(a)        Cash:   $                       

(b)        Stock: $                        

(c)        Contingent Consideration: $                

(d)       Personal Property: $                 

(e)        Other Property: [identify type and value]

           
                                                                          

           
                                                                          

                                                                        
             

    TOTAL:      $                       

(2)        summary financial information relating to the interest or entity to
be acquired, including percentage interest being acquired and operating
forecasts,

(3)        (a) the Acquisition Pro Forma duly certified by the chief financial
officer of the Borrower and (b) calculations of the chief financial officer of
the Borrower demonstrating compliance on a Pro Forma Basis with the financial
covenants contained in Article VI and Section 7.13 of the Credit Agreement after
such Acquisition is completed.

As used herein, the “Credit Agreement” means that certain Revolving Credit
Agreement dated as of May 28, 2010 among Borrower, SunTrust Bank, as
Administrative Agent and a Lender, and the Lenders party thereto, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with its terms.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

SCHEDULE 1.1(b)

 

REVOLVING COMMITMENTS

 

 

Lender

Revolving Commitment

SunTrust Bank

$50,000,000

Regions Bank

$50,000,000

Bank of America, N.A.

$45,000,000

JPMorgan Chase Bank, N.A.

$39,000,000

US Bank National Association

$32,500,000

Branch Banking and Trust Company

$30,000,000

Fifth Third Bank, N.A.

$27,500,000

KeyBank National Association

$27,500,000

Union Bank, N.A.

$27,500,000

Wells Fargo Bank, N.A.

$27,500,000

Citibank, N.A.

$27,100,000

First Tennessee Bank National Association

$25,000,000

Compass Bank

$24,000,000

Synovus Bank

$20,000,000

Cadence Bank, N.A.

$10,000,000

Goldman Sachs Bank USA

$7,000,000

Avenue Bank

$5,400,000

Total:

$475,000,000

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

REAFFIRMATION OF OBLIGATIONS UNDER LOAN DOCUMENTS

 

            Reference is hereby made to that certain Revolving Credit Agreement
dated as of May 28, 2010, among AmSurg Corp. (the “Borrower”), the Lenders party
thereto and SunTrust Bank, as Administrative Agent (as previously amended and as
further amended by the Fourth Amendment defined below, the “Credit Agreement”;
capitalized terms used herein and not defined herein have the meanings ascribed
to such terms in the Credit Agreement).

 

Each of the undersigned Loan Parties hereby: (i) agrees that (A) the amendments
and waiver contained in the Fourth Amendment to Revolving Credit Agreement and
Waiver dated as of the date hereof (the “Fourth Amendment”) shall not in any way
affect the validity and/or enforceability of any Loan Document, or reduce,
impair or discharge the obligations of such Person thereunder and (B) nothing in
the Fourth Amendment is intended, or shall be construed, to constitute a
novation or an accord and satisfaction of any of the Obligations or to modify,
affect or impair the perfection, priority or continuation of the security
interests in, security titles to or other Liens on any collateral (including the
Collateral) securing the Obligations; (ii) reaffirms its continuing obligations
owing to the Administrative Agent and the Lenders under each of the other Loan
Documents to which such Person is a party; and (iii) confirms that the liens and
security interests created by the Loan Documents continue to secure the
Obligations.

 

Each of the undersigned Loan Parties (other than the Borrower) hereby represents
and warrants to the Administrative Agent and the Lenders that each of the
representations and warranties applicable to such Loan Party made by the
Borrower in Section 4 of the Fourth Amendment are true and correct.

 

            This Reaffirmation shall be construed in accordance with and be
governed by the law of the State of Tennessee.

 

 

[Signature page follows]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Reaffirmation of Obligations under Loan Documents as of June ___, 2012.

 

 

AMSURG CORP.

 

 

By:  _______________________________

        Name: 

        Title: 

 

 

AmSurg Holdings, Inc.

AmSurg Anesthesia Management Services, LLC

AmSurg EC Topeka, Inc.

AmSurg EC St. Thomas, Inc.

AmSurg EC Beaumont, Inc.

AmSurg KEC, Inc.

AmSurg EC Santa Fe, Inc.

AmSurg EC Washington, Inc.

AmSurg Torrance, Inc.

AmSurg Abilene, Inc.

AmSurg Suncoast, Inc.

AmSurg Lorain, Inc.

AmSurg La Jolla, Inc.

AmSurg Hillmont, Inc.

AmSurg Palmetto, Inc.

AmSurg Northwest Florida, Inc.

AmSurg Ocala, Inc.

AmSurg Maryville, Inc.

AmSurg Miami, Inc.

AmSurg Burbank, Inc.

AmSurg Melbourne, Inc.

AmSurg El Paso, Inc.

AmSurg Crystal River, Inc.

AmSurg Abilene Eye, Inc.

AmSurg Inglewood, Inc.

AmSurg Glendale, Inc.

AmSurg San Antonio TX, Inc.

AmSurg San Luis Obispo CA, Inc.

AmSurg Temecula CA, Inc.

AmSurg Escondido CA, Inc.

AmSurg Scranton PA, Inc.

AmSurg Arcadia CA Inc.

AmSurg Main Line PA, Inc.

AmSurg Oakland CA, Inc.

 

 

--------------------------------------------------------------------------------

 

 

 

 

AmSurg Lancaster PA, Inc.

AmSurg Pottsville PA, Inc.

AmSurg Glendora CA, Inc.

AmSurg Kissimmee FL, Inc.

AmSurg Altamonte Springs FL., Inc.

AmSurg New Port Richey FL, Inc.

AmSurg EC Centennial, Inc.

AmSurg Naples, Inc.

Illinois NSC, Inc.

NSC Healthcare, Inc. 

NSC RBO West, LLC

NSC RBO East, LLC

Long Beach NSC, LLC

Torrance NSC, LLC

Davis NSC, LLC

Fullerton NSC, LLC

San Antonio NSC, LLC

Austin NSC, LLC

Twin Falls NSC, LLC

Ardmore NSC, LLC

Kenwood NSC, LLC

Towson NSC, LLC

Wilton NSC, LLC

NSC West Palm, LLC

Tampa Bay NSC, LLC

Coral Springs NSC, LLC

Weston NSC, LLC

 

 

By:  _______________________________

        Name:  

        Title:  

 

 

Austin NSC, L.P.

 

By:  Austin NSC, LLC, its general partner

 

By:  _______________________________

        Name:  

        Title:   

 

 

--------------------------------------------------------------------------------

 